                                                                           JS-6




 1   PAUL B. BEACH, State Bar No. 166265
     pbeach@lbaclaw.com
 2   JAMES S. EICHER, JR., State Bar No. 213796
     jeicher@lbaclaw.com
 3   ROCCO ZAMBITO, JR., State Bar No. 306115
     rzambito@lbaclaw.com
 4   LAWRENCE BEACH ALLEN & CHOI, PC
     100 West Broadway, Suite 1200
 5   Glendale, California 91210-1219
     Telephone No. (818) 545-1925
 6   Facsimile No. (818) 545-1937
 7   Attorneys for Defendants
     County of Ventura, Ventura County Sheriff’s Office (erroneously sued and served
 8   as Ventura County Sheriff’s Department), Geoff Dean, Brian Dent,
     Yolanda Avila, Robert Curiel, Preston Furukawa, and Joseph Sharif
 9
10                     UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12
13   AKASIT RATANAVARAVUT, an           )      Case No. 2:18-cv-08576-PA (PLAx)
     Individual,                        )
14               Plaintiff,             )      Honorable Percy Anderson
                                        )
15          vs.                         )
                                        )      ORDER TO DISMISS ENTIRE
16   COUNTY OF VENTURA; a public        )      ACTION WITHOUT
     entity; VENTURA COUNTY             )      PREJUDICE
17   SHERIFF’S DEPARTMENT, a public )
     entity; GEOFF DEAN, an individual; )
18   BRIAN DENT, an individual;         )      [FED. R. CIV. P. 41(a)(1)(A)(ii)]
     YOLANDA AVILA, an individual;      )
19   ROBERT CURIEL, an individual;      )
     PRESTON FURUKAWA, an               )      [Stipulation lodged concurrently
20   individual; JOSEPH SHARIF, an      )      herewith]
     individual; MICHAEL VOIGHT, an )
21   individual; and DOES 1 TO 10,      )
                                        )
22                Defendants.           )
                                        )
23                                      )
                                        )
24                                      )
                                        )
25
26
     //
27
     //
28
     //

                                           1
 1         Pursuant to the stipulation by and between Plaintiff Akasit Ratanavaravut
 2   (“Plaintiff”) and Defendants County of Ventura, Ventura County Sheriff’s Office,
 3   Geoff Dean, Brian Dent, Yolanda Avila, Robert Curiel, Preston Furukawa, and
 4   Joseph Sharif (collectively, “Defendants”), through their respective attorneys of
 5   record, IT IS HEREBY ORDERED that the above-captioned action be and
 6   hereby is dismissed in its entirety, without prejudice, with all parties to bear their
 7   own costs and attorneys’ fees, pursuant to Federal Rules of Civil Procedure, Rule
 8   41(a)(1)(A)(ii).
 9
10   IT IS SO ORDERED.
11
12
              March 22, 2019
     Dated: __________________                      _____________________________
13
                                                    Honorable Percy Anderson
14                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
